Title: James Madison to M. L. Tracie, 15 September 1827
From: Madison, James
To: Tracie, M. L.


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                Sepr. 15. 1827
                            
                        
                         
                        I have recd. your letter of the 11th inst. It belongs to me to say only, that it will be duly communicated to
                            the Visitors of the University, by whom it will of course be taken into consideration with other like applications when
                            the time arrives for appointing a Successor to Mr. Long. When that will be is uncertain and not likely to be very soon.
                        It is possible that there may be a call, in some of the Seats of Education in Virga. for such services as you
                            are disposed to render; but I know of none to which I could particularly refer. With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    